Not for Publication in West's Federal Reporter
       Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                      For the First Circuit


No. 02-1271

                          UNITED STATES,

                            Appellee,

                                v.

                        ALBERTO SOTO-LARA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                              Before

                       Boudin, Chief Judge,
                Lipez and Howard, Circuit Judges.



     Raymond E. Gillespie on brief for appellant.
     Michael J. Sullivan, United States Attorney, and Heidi E.
Brieger, Assistant U.S. Attorney, on Motion for Summary Disposition
for appellee.



                          March 17, 2003
           Per Curiam.     Alberto Soto-Lara pleaded guilty to

participating in a cocaine distribution conspiracy.          He now

appeals his sentence, contending that the district court erred

by increasing his offense level on the ground that Soto-Lara

was a leader or organizer of criminal activity that involved

five or more participants.       See U.S.S.G. § 3B1.1(a) (Nov.

2001). Soto-Lara concedes that he cannot "seriously challenge"

the district court's finding that five or more participants

were involved in the criminal activity.       His appeal turns on

whether the district court's findings and the underlying record

adequately support the conclusion that Soto-Lara acted as a

"leader or organizer."      Factors a court should consider in

distinguishing a leadership and organizational role from one of

mere   management   or   supervision   "include   the   exercise   of

decision making authority, the nature of participation in the

commission of the offense, the recruitment of accomplices, the

claimed right to a larger share of the fruits of the crime, the

nature and scope of the illegal activity, and the degree of

control and authority exercised over others...."        See U.S.S.G.

§3B1.1, comment. note 4.

           We review for clear error, see, e.g., United States

v. Patrick, 248 F.3d 11, 26 (1st Cir. 2001), cert. denied, 122

S. Ct. 1215 (2002), and find none. Soto-Lara concedes that the

record supports the conclusion that he exercised decisionmaking


                                -2-
  authority and control with respect to the March 30, 1999

  transaction that resulted in the arrest of one of his couriers

  (Carmona).   In that instance, Soto-Lara provided Carmona with

  a Nissan Pathfinder which concealed one kilogram of cocaine, as

  well as instructions regarding the time, place, and recipient

  of the delivery.   Those of higher rank in drug distribution

  conspiracies frequently use subordinates as go-betweens to

  limit their own apparent involvement.    See United States v.

  Brown, 298 F.3d 120, 122 (1st Cir.)(affirming 2-level role in

  offense enhancement), cert. denied, 123 S. Ct. 710 (2002). The

  record supports an inference that Carmona and the three other

  participants that the district court identified were at Soto-

  Lara's "beck and call" for just this purpose. And, contrary to

  Soto-Lara's contention on appeal, we think that there is

  sufficient evidence of the other factors listed in § 3B1.1,

  comment. n.4, to support the Leader/Organizer adjustment.1


     1
         Apart from the authority and control that Soto-Lara
exercised over Carmona with respect to the March 30, 1999
transaction, the district court supportably found that the
conspiracy was "extensive," as it spanned two states and was
operative for at least three years. There was further evidence
that Soto-Lara "ma[de] all the decisions," such as who was allowed
to sell larger quantities of cocaine for him, and who deserved free
cocaine as a reward for generating a lot of sales. The record also
suggests that Soto-Lara retained a greater share of the profits
from the cocaine sales that he made to Louis Asermely and that he
supplied various cars to the conspiracy to enable his couriers to
evade detection. Although the district court did not refer to all
of this evidence, we may affirm if "the reasons for the judge's
choice are obvious or if the record as a whole provides an
explanation." United States v. Medina, 167 F.3d 77, 80 (1st Cir.

                                -3-
             To be sure, it appears that after Soto-Lara's arrest

  his codefendants engaged in drug transactions that did not

  implicate Soto-Lara.       But the fact that these participants

  sometimes functioned independently did not require the district

  court to discredit other evidence to the contrary.             "[T]he

  evidence   need   not   have   compelled   the   inference   that   was

  ultimately drawn.       All that is required is that the court's

  choice among competing inferences be a plausible one."         Brown,

 298 F.3d at 123.          We cannot say that the district court

 clearly erred by adding four levels under these circumstances.

 See, e.g., United States v. Cruz, 120 F.3d 1, 4 (1st Cir.

  1997)(en banc)("when competing inferences plausibly can be

  drawn from a set of facts, the factfinder's choice between them

  cannot be clearly erroneous."(citation omitted)).

             The government's motion for summary disposition is

  allowed and the judgment of conviction (and sentence) is

 affirmed.




1999).   So it is here.

                                   -4-